DETAILED ACTION
This action is in response to the applicant’s amendment filed on 09 March, 2021. Claims 1-27 and 29 are pending and examined. Claims 1, 3-6, 9-12, 14-16, 21 and 29 are currently amended. Claim 28 is cancelled.   
Response to Amendment
The Amendment filed 09 March, 2021 has been entered. Claims 1-27 and 29 remain pending in the application. Regarding the Non-Final Office Action mailed on 10 December, 2020, Applicant’s amendments to the Claims have overcome the 35 U.S.C. 101 rejections and partially overcome the 112(b) rejections previously set forth (see Claim Rejections 35 USC 112). Applicant’s amendments avoided interpretations of “control unit” and “system” under 35 USC 112(f) for claims 1, 3, 5, 12 and 14. Interpretation of “system” and “perception assembly” under 35 USC 112(f) for claims 4, 8 and 10-11 are maintained.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 09 March, 2021, with regard to the rejections of claims 1 and 16 under 35 USC 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Applicant’s arguments, see Arguments/Remarks, filed 09 March, 2021, with regard to the interpretation of “perception assembly” under 35 USC 112(f) in claims 10 and 11 have been fully considered but they are not persuasive.
model”. Therefore the “perception assembly” will be interpreted under 35 U.S.C. 112(f). 
Applicant argues that para 0070-0073 discloses enough structure for the “perception assembly” to perform the function of “generating a pile shape model”, which, even if it is true, does not avoid “perception assembly” being interpreted under 35 USC 112(f) for reasons explained in the previous paragraph. Moreover, the structure disclosed in para 0070-0073 is not enough for generating “pile shape model”. Para 0070 recites “…such means may comprise a perception assembly for generating the current pile shape” “…the perception assembly may comprise at least one of a camera and a laser sensor. The perception assembly may be used for generating an image of the actual shape of the pile 16 which image thereafter may be used for generating the current pile shape representing the actual shape of the pile 16…” It is clear para 0070 recite the perception assembly for generating an image, which “may be used for generating the current pile shape for representing the actual shape of the pile”, i.e., the perception assembly generates images, but not “a model”.  Para 0071 further recite other cameras, and similarly to para 0070, the cameras are just used to collect images, which will be used to generate a pile model, but the generation is not explicitly recited “by the perception assembly”. Para 0072 further recites data being collected by range finder and “…after which the data are registered with a suitable algorithm…” Therefore the paragraphs do not disclose enough structure for “the perception assembly” to generate a pile model, and the “perception assembly”. 

									

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“system (is adapted to…)” in claims 4 and 8.
The structure of the “system” is not explicitly disclosed in the specification.
“perception assembly” in claims 10 and 11.
The structure of the “perception assembly” is not explicitly disclosed in the specification. Para 0020-0021 recite “the perception assembly preferably comprising at least one of a camera and a laser sensor” and “the perception assembly preferably comprising at least one of a time-of-flight camera, a stereo camera, a structured light camera or an actuated laser range finder. But none of the items on the lists above is a structure for generating a model.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 16 recite “…determine an attack pose for an implement of a material moving machine to remove the determined material entity without moving the implement through the nominal pile shape to maintain the nominal pile shape; and autonomously operate the implement of the material moving machine to: position the implement in the determined attack pose; and remove the determined material entity from the pile without moving the implement through the nominal pile shape so as to maintain the nominal pile shape…” which is not explicitly disclosed in the specification. The closest paragraph in the specification are para 0008-0009. Specifically, para 0008 recites “…preferred attack pose may be chosen. Furthermore, the above system implies the possibility to maintain an appropriate pile shape during a material removing procedure…” Para 0009 recites “…a material removal strategy can be selected… slides into the implement…material may be removed from the pile without necessarily having to nominal pile shape” and “…to maintain the nominal pile shape”. In addition, there is no explicit recitation of a relation between “attack pose” and “remove the determined material entity without moving the implement through the nominal pile shape” and there is no explicitly recitation of a relation between “…to remove the determined material entity without moving the implement through the nominal pile shape” and “to maintain the nominal pile shape”. Further, the mere recitation of “…preferred attack pose may be chosen” does not provide enough support for “determining an attack pose…” and “position the implement in the determined attack pose”. Therefore, the claims recite NEW MATTER and are rejected under 35 U.S.C. 112(a).
Claims 2-15, 17-27 and 29 are rejected by virtue of the dependency on claims 1 and 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recite “…when the electronic control unit is further configured to determine… and determine…” with no other half of the clause, i.e. it is not clear at the time defined by 
Claim limitation “system” in claims 4 and 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “system” is recited in the claims as having the function of determining a nominal pile shape/a surplus volume/the material entity (claim 1), determining an excluding portion (claim 3), determining a horizontal main extension direction (claim 5), determining if the excluding portion extends to the bottom portion (claim 8), determining the pile shape model (claim 12) and determining the material entity (claim 14). However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “perception assembly” in claims 10 and 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “perception assembly” is recited in the claims as having the function of “generating the pile shape model” (claim 10) and “generate a three-dimensional pile shape model”. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Para 0020 has “the perception assembly preferably comprising at least one of a camera and a laser sensor” and para 0021 has 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


Claims 1, 3-4, 8-16, 18-19, 23-24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US20080162004, hereinafter Price) in view of Shike (US20180218304, hereinafter Shike) and further in view of Shull (US20090326768, hereinafter Shull).
As to Claims 1, 15 and 16, Price teaches a system, a machine and a method, comprising: 
an electronic control unit for generating a pile shape model representing the actual shape of a pile (Price, para 0029-30 teaches generating 3D models of the terrain features of a jobsite; para 0034 teaches the terrain feature is a pile; Fig. 5), 
determine desired 3D terrain map, the desired 3D terrain map being determined based on at least the pile shape model and information regarding the material type of the pile (Price, para 0032 teaches a desired 3D terrain map of the job site; para 0036 teaches material types; para 0022 teaches desired 3D terrain map based on 3D terrain map acquired by surveying techniques), 
determine a surplus volume between the nominal pile shape and the pile shape model (Price, para 0032 teaches the difference between current condition and desired condition, i.e. the difference is a surplus volume), 
determine a material entity to be removed from the pile based on the surplus volume (Price, para 0032 teaches the difference between current condition and desired condition, i.e. the difference is a surplus volume and the material entity to be removed), wherein the determined material entity does not extend into the nominal pile shape (Price, para 0032 teaches the difference between current condition and desired condition is a separate portion not included in the desired condition, i.e. the determined material entity does not extend into the nominal pile shape).
Price does not explicitly teach a nominal pile shape.
	However, in the same field of endeavor, Shike teaches a nominal pile shape (Shike, para 0090 teaches the design landform being a target shape; para 0145 teaches acquiring current land form data and design landform data into three-dimensional image data; para 207 teaches shaping current landform into a designed landform based on a difference between them; Fig. 16, Fig. 17 teaches the landform is a pile).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by Price to include a nominal pile taught by Shike as the desired 3D terrain feature to achieve enhancement in productivity in a construction site (Shike, para 0010).
Price in view of Shike does not explicitly teach determining an attack pose for an implement of a material moving machine to remove the determined material entity without moving the implement through the nominal pile shape to maintain the nominal pile shape; and autonomously operating an implement of the material moving machine to: position the implement in the determined attack pose; and remove the determined material entity from the pile so as to maintain the nominal pile shape.
Shull teaches determining an attack pose for an implement of a material moving machine to remove the determined material entity without moving the implement through the nominal pile shape to maintain the nominal pile shape (Shull, para 0030-0031 teaches determining the tilt angle and height of work implement, i.e. an attack pose; para 0034 teaches reducing the horizontal loading of work implement and no need to pushing material forward into pile; para 0035 teaches first tilting work implement to avoid needlessly pushing material forward into pile and lifting work implement to lift material out of pile); and autonomously operating an implement of the material moving machine (Shull, para 0028 teaches autonomous operating the machine) to: position the implement in the determined attack pose; and remove the determined material entity from the pile so as to maintain the nominal pile shape (Shull, para 0032 teaches controller initiating tilting of the work implement; para 0034 teaches reducing the horizontal loading of work implement and no need to pushing material forward into pile; para 0035 teaches first tilting work implement to avoid needlessly pushing material forward into pile and lifting work implement to lift material out of pile).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by Price and modified by Shike to include the above limitations reduce energy expended by machine (Shull, para 0034-0035).
As to Claims 3 and 18, Price in view of Shike and Shull teaches the system according to claim 1 and the method according claim 16, wherein the electronic control unit is further configured to determine an excluding portion of the pile which should be excluded from a portion of the nominal pile shape, the excluding portion being a portion excluded from the nominal pile shape wherein the excluding portion is determined by the information regarding the material type of the pile (Price, para 0032, lines 14-17 teaches the difference between the current condition and desired condition).
As to Claims 4 and 19, Price in view of Shike and Shull teaches the system according to claim 3 and the method according claim 18, wherein the electronic control unit is further Price, para 0032 teaches a desired 3D terrain map). 
As to Claims 8 and 23, Price in view of Shike and Shull teaches the system according to claim 3 and the method according claim 18, wherein the pile has a bottom portion, the system being adapted to determine if the excluding portion extends to the bottom portion (Price, para 0032 teaches determining the difference between current conditions and the desired condition).
As to Claims 9 and 24, Price in view of Shike and Shull teaches the system according to claim 8 and the method according claim 23, wherein, when the electronic control unit is further configured to determines that the excluding portion extends to the bottom portion, the system determines that the material entity to be removed from the pile comprises the excluding portion (Price, para 0032 teaches the difference between current conditions and the desired condition).
As to Claim 10, Price in view of Shike and Shull teaches the system according to claim 1, wherein the system comprises a perception assembly, wherein the electronic control unit is further configured to cause the perception assembly to generate the pile shape model (Price, para 0029).
As to Claim 11, Price in view of Shike and Shull teaches the system according to claim 10, wherein the electronic control system is further configured to cause the perception assembly to generate a three-dimensional pile shape model representing the actual shape of the pile, the Price, para 0029).
As to Claim 12, Price in view of Shike and Shull teaches the system according to claim 1, wherein the electronic control system is further configured to determine the pile shape model and/or the nominal pile shape when material has been removed from the pile (Price, para 0032, lines 1-5 from bottom; para 0048, lines 1-4).
As to Claims 13 and 26, Price in view of Shike and Shull teaches the system according to claim 1 and the method according claim 18, wherein the material entity is a material volume (Price,  para 0034, lines 1-6 from bottom; para 0037, lines 10-14).
As to Claims 14 and 27, Price in view of Shike and Shull teaches the system according to claim 1 and the method according claim 18, wherein the implement has a maximum material loading capacity and the electronic control system is further configured to determine the material entity to be removed from the pile further based on the maximum material loading capacity (Price, para 0034, para 0036).
As to Claim 29, Price in view of Shike and Shull teaches the method of claim 28, wherein the method further comprises:
determining the pile shape model and/or the nominal pile shape when material has been removed from the pile (Price, para 0032, lines 1-5 from bottom; para 0048, lines 1-4).
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Shike and Shull as applied in claims 1 and 16 above, and further in view of Wei (US20170138016, hereinafter Wei).
As to Claim 2 and 17, Price in view of Shike and Shull teaches the system according to claim 1 and the method according to claim 16. 

However, in the same field of endeavor, Wei teaches material type of the pile comprise a nominal angle of repose for the material type (Wei, para 0038, lines 1-3 from the bottom).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by Price and modified by Shike and Shull to consider material type of the pile comprising a nominal angle of repose for the material type, as disclosed by Wei. One of ordinary skills in the art would have been motivated to make this modification to determining a material moving plan (Wei, para 0038, lines 1-3).
Claims 5-7, 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Shike and Shull as applied in claims 1 and 16 above, and further in view of Gutter (US Patent No. 6823616, hereinafter Gutter).
As to Claims 5 and 20, Price in view of Shike and Shull teaches the system according to claim 4 and the method according to claim 19.
Price modified by Shike and Shull does not explicitly teach the electronic control system is further configured to determine a main material removal direction that is substantially parallel to the horizontal main extension direction.
However, in the same field of endeavor, Gutter teaches the system is adapted to determine a main material removal direction that is substantially parallel to the horizontal main extension direction (Gutter, col 2, lines 36-42; Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by Price and Gutter, col 2, lines 27-35).
As to Claims 6 and 21, Price in view of Shike and Shull teaches the system according to claim 3 and method according to claim 18. 
Gutter teaches the excluding portion comprises a portion approximated by a line or a polygon fitted to top edge points of the excluding portion (Gutter, col 2, lines 36-42; Fig. 2).
As to Claim 7, 22 and 25, Price in view of Shike and Shull teaches the system according to claim 3 and method according to claim 18.
Gutter teaches the pile has an extension in a vertical direction and the excluding portion of the pile is determined to be located above the nominal pile shape in the vertical extension (Gutter, col 2, lines 36-42; Fig. 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Examiner's Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667      

/YUEN WONG/Primary Examiner, Art Unit 3667